Title: Continental Congress Motion that a Committee be Appointed on a Motion by David Howell, [18 December 1782]
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia, December 18, 1782]
Congress having in respect to the articles of Confederation admitted on their journals an entry of a motion made by Mr Howell Seconded by Mr Arnold highly derogatory to the honor & dignity of the United States in Congress Assembled;
Resolved that a Committee be appointed to report such measures as it will be proper for Congress to take thereupon.
